DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 May 2022.
Applicant’s election without traverse of Claims 1-17, 19, and 20 in the reply filed on 02 May 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, this claim recites the limitation "the processor" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, it is dependent on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coggins et al (US 8195590 B1) (hereinafter Coggins) in view of Ward et al (US 20140053645 A1) (hereinafter Ward)
Regarding Claim 1, Coggins teaches
A tank volume measurement system (Col 1, Technical Field: System for measuring inventory in a tank), comprising: 
a plurality of strap charts that are accessible to a processor (Fig 1: A plurality of tanks 120A-120D is illustrated; Fig 1, Col 7, Lines 38-42: Each tank 120A-120D has a sensor 127A-127D; Col 2, Lines 46-47: A strap table is generated by interfacing with a sensor installed at the tank; Thus, there are a plurality of strap charts since a strap chart is generated for each tank; Col 18, Lines 66-67, Col 19, Lines 1-3: A microcontroller can update entries in the strap table; Fig 8: The microcontroller 827 is stored in the interface device 110; Thus, the plurality of strap tables are accessible by a microcontroller because the microcontroller can update entries in the strap table), one strap chart existing for every tank in which fluid volume is to be measured (Col 2, Lines 46-47: A strap table is generated by interfacing with a sensor installed at the tank; Thus, a strap table exists for every tank in which fluid volume is to be measured), each strap chart correlating a level of fluid in a particular tank to a volume of fluid held by that tank at that level (Col 8, Lines 35-44: The strap table can correlate a level with a volume);
a level sensor adjacent each tank (Col 7, Lines 50-52: Figure 2 depicts a vent pipe 200 having nonintrusive level detecting sensor 235; Fig 4: The vent pipe 300 which has the nonintrusive level detecting sensor 235 is attached adjacent to the tank 120; Thus, the nonintrusive level detecting sensor 235 is adjacent to the tank 120); and 
the processor coupled to the level sensor (Col 11, Lines 1-12: The microcontroller 827 can execute computer readable instructions and can interface with process measurement sensors 127A-127D; Thus, the microcontroller is coupled to the level sensor), the processor including instructions which, when executed by the processor, cause the processor to:
receive a tank level indication from the level sensor (Col 26, Lines 8-10: The sensor interface 811 acquires a level measurement; Col 26, Lines 14-16: The microcontroller 827 receives the process values from the interface; Thus, the microcontroller receives a tank level indication that came from the sensor);
correlate the tank level to a tank volume using the strap chart for the tank having its level sensed (Col 15, Lines 33-37: The microcontroller 827 calculates a strap volume using the strap table for the current tank); and
output the volume that correlates to the sensed level in that tank (Col 6, Lines 46-51: The mobile host devices can interact with the interface device to display strap table data; Col 18, Lines 64-66: Strap tables are stored in memory 825 by microcontroller 827; Thus, for the strap table data to be displayable on the mobile devices, the microcontroller would have had to output that a data to the mobile devices).
Coggins in view of Ward fails to teach
receive a tank identifier indicating which tank the level sensor is sensing
Ward, from the same field of endeavor, discloses
receive a tank identifier indicating which tank the level sensor is sensing (Par [0026]: The computation module receives identification data indicative of the identity of the fuel tank)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins with Ward such as to include receive a tank level indication from the level sensor in order for the fluid level in a specific particular tank to be ascertainable.
Regarding Claim 2, Coggins and Ward teach the limitations of claim 1.
Coggins in view of Ward further teaches
wherein the level sensor includes a different level sensor attached to each tank (Fig 1: For each tank 120A-120D, a different level sensor 127A-127D is attached; That is, each tank has their own particular sensor attached).
Regarding Claim 3, Coggins and Ward teach the limitations of claim 2.
Coggins in view of Ward further teaches
wherein the level sensor is removable and attachable adjacent to each tank (Col 7, Lines 37-42: Each of the tanks 120A-120D include a removable vent pipe 125A-125D. Each vent pipe includes a sensor 127A-127D for measuring a process variable such as level; Thus, the level sensor is removable from the tank since it is included in the vent pipe which is removable; Col 7, Lines 50-52: Figure 2 depicts a vent pipe 200 having nonintrusive level detecting sensor 235; Fig 4: The vent pipe 300 which has the nonintrusive level detecting sensor 235 is attached adjacent to the tank 120; Thus the nonintrusive level detecting sensor 235 is removable and attachable adjacent to the tank 120).
Regarding Claim 4, Coggins and Ward teach the limitations of claim 1.
Coggins in view of Ward fails to teach
a user interface transmitting the tank identifier to the processor.
Ward, from the same field of endeavor, discloses
a user interface  transmitting the tank identifier to the processor (Par [0056]: The tank identity can be input into the user interface module 40; Par [0026]: The computation module receives identification data indicative of the identity of the fuel tank; Thus, the user interface must have transmitted the tank identifier to the computation module in order for the computation module to have received the identification data)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins with Ward such as to include a user interface transmitting the tank identifier to the processor in order to allow a user to enter the tank identifier so that a fluid level determination can be made based upon that specific tank.
Regarding Claim 5, Coggins and Ward teach the limitations of claim 4.
Coggins in view of Ward fails to teach
a communication adaptor coupled to the processor to receive the transmission from the user interface.
Ward, from the same field of endeavor, discloses
a communication adaptor coupled to the processor to receive the transmission from the user interface (Par [0056]: The tank identity can be input into the user interface module 40; Par [0026]: The computation module receives identification data indicative of the identity of the fuel tank; The examiner notes that for the computation module to have received the transmission from the user interface module, the user interface module would have to have a communications adaptor to allow such communications)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins with Ward such as to include a communication adaptor coupled to the processor to receive the transmission from the user interface in order to data received from the user interface to be processed.
Regarding Claim 7, Coggins and Ward teach the limitations of claim 1.
Coggins in view of Ward further teaches
an output device displaying the current volume of the tank (Col 6, Lines 46-51: The mobile host devices can interact with the interface device to display strap table data; Col 8, Lines 35-44: The strap table can correlate a level with a volume; Thus, the mobile host displays the current volume of the tank since the strap table correlates the level with the volume in the tank).
Regarding Claim 14, Coggins and Ward teach the limitations of claim 1.
Coggins in view of Ward further teaches
wherein the processor further includes instructions which, when executed by the processor, cause the processor to monitor one of a volume of fluid placed into the tank and a volume of fluid removed from the tank (Col 8, Lines 27-30: The interface device 110 monitors the volume of fuel being added to or removed from the tanks).
Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Coggins in view of Ward, as applied to claim 1 above, and further in view of Lease et al (WO 2020060575 A1) (hereinafter Lease)
Regarding Claim 6, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fail to teach
	a communication adaptor coupled to the processor, the processor receiving a tank identifier transmitted by a truck on which the tank is mounted through the communication adaptor.
	Lease, from the same field of endeavor, discloses
	a communication adaptor coupled to the processor, the processor receiving a tank identifier transmitted by a truck on which the tank is mounted through the communication adaptor (Page 3, Lines 32-35, Fig 1: An electronic gauge assembly 12 is attached to the holding tank 28 of the truck 14; Page 19, Lines 11-14: The electronic gauge assembly transmits information to a smart device 46; Page 19, Lines 33-34: Fig. 17H: The smart device 46 can display Tank ID on the screen 460; Thus, a tank identifier is transmitted by the electronic gauge 12 of the truck 14 on which the holding tank 28 is mounted; Fig 8: The examiner notes that the smart device 46 which communicates with the electronic gauge assembly 12 must have a processor and a communication adaptor such that the processor receives the tank identifier through said communication adaptor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Lease such as to include a communication adaptor coupled to the processor, the processor receiving a tank identifier transmitted by a truck on which the tank is mounted through the communication adaptor in order for data specific to a specific tank to be communicable to the processor.
Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coggins in view of Ward, as applied to claim 1 above, and further in view of Klughart (US 9080529 B1) (hereinafter Klughart)
Regarding Claim 8, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fail to teach
a partial fill indicator.
Klughart, from the same field of endeavor, discloses
a partial fill indicator (Fig 5: Fuel level indicator 0506 has a needle that sweeps through a range of fill levels and thus indicates when the fuel tank is only partially filled)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Klughart such as to include a partial fill indicator in order to be kept abreast of the fluid levels in the tank such as when the tank is only partially filled.
Regarding Claim 10, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fail to teach
a nearly full indicator that indicates when the tank will be full when a fill hose is emptied into the tank
Klughart, from the same field of endeavor, discloses
a nearly full indicator that indicates when the tank will be full when a fill hose is emptied into the tank (Fig 7: Fuel level indicator 0706 has a needle that sweeps through a range of fill levels and thus indicates when the fuel tank is nearly full when a fill hose is emptied into the tank)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Klughart such as to include a nearly full indicator that indicates when the tank will be full when a fill hose is emptied into the tank in order to be kept abreast of the fluid levels in the tank such as when the tank is nearly full.
Regarding Claim 13, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fail to teach
wherein the processor further receives a signal indicating a volume of a fill hose.
Klughart, from the same field of endeavor, discloses
wherein the processor further receives a signal indicating a volume of a fill hose (Fig 11: The ultrasonic pulses 1106 traverse the sensor tube 1104 which is contained in the filling tube 1103, reflect from the float ball 1108, and are received back at the fuel cap 1101; The examiner notes that the processor in the fuel sensor would have to take the volume of the filling tube into account in order to accurately measure fuel level.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Klughart such that the processor further receives a signal indicating a volume of a fill hose in order to accurately ascertain the amount of fuel dispensed through the dispensing tube into the fuel tank.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coggins in view of Ward and further in view of Klughart, as applied to claim 8 above.
Regarding Claim 9, Coggins, Ward, and Klughart teach the limitations of claim 8.
Coggins, Ward, and Klughart fail to teach
a near desired level indicator that indicates when the tank will be at a desired level when a fill hose is emptied into the tank.
Klughart, from the same field of endeavor, discloses
a near desired level indicator that indicates when the tank will be at a desired level when a fill hose is emptied into the tank (Fig 7: Fuel level indicator 0706 has a needle that sweeps through a range of fill levels and thus indicates when the fuel tank is near a desired fill level as the hose is emptied into the tank).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Klughart such as to include a near desired level indicator that indicates when the tank will be at a desired level when a fill hose is emptied into the tank in order to be kept abreast of the fluid levels in the tank such as when the tank is nearing a desired level.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coggins in view of Ward and further in view of Klughart, as applied to claim 10 above.
Regarding Claim 11, Coggins, Ward, and Klughart teach the limitations of claim 10.
Coggins, Ward, and Klughart fail to teach
wherein the nearly full indicator indicates when the tank is at a level greater than empty and less than a fill-hose volume from a desired fill volume.
Klughart, from the same field of endeavor, discloses
wherein the nearly full indicator indicates when the tank is at a level greater than empty and less than a fill-hose volume from a desired fill volume (Fig 7: Fuel level indicator 0706 has a needle that sweeps through a range of fill levels and thus would indicate not only when the tank has a fill level greater than empty but also less than a fill hose volume from a desired fill volume)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Klughart such that the nearly full indicator indicates when the tank is at a level greater than empty and less than a fill-hose volume from a desired fill volume in order to ensure that the desired amount of fluid is dispensed. 
Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Coggins in view of Ward, as applied to claim 1 above, and further in view of Daniels et al (US 20160115011 A1) (hereinafter Daniels)
Regarding Claim 12, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fail to teach
a valve situated in the fluid flow to the tank and wherein the processor instructions further cause the processor to close the valve when the tank will be at a desired level after a fill hose is emptied into the tank
Daniels, from the same field of endeavor, discloses
a valve situated in the fluid flow to the tank (Par [0019]: A top fill valve is in line with the top fill hose) and wherein the processor instructions further cause the processor to close the valve when the tank will be at a desired level after a fill hose is emptied into the tank (Par [0019]: A controller is connected to the top valve; The top valve is closed when the fluid level reaches a predetermined level […])
It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify Coggins in view of Ward with Daniels to include a valve situated in the fluid flow to the tank and wherein the processor instructions further cause the processor to close the valve when the tank will be at a desired level after a fill hose is emptied into the tank in order to prevent overfilling of the container.
Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Coggins in view of Ward, as applied to claim 14 above, and further in view of Daniels.
Regarding Claim 15, Coggins and Ward teach the limitations of claim 14.
Coggins and Ward fail to teach
wherein the processor further includes instructions which, when executed by the processor, cause the processor to provide a signal to control an amount of pressure applied to the tank based on one of the level of fluid in the tank and the volume of fluid in the tank.
Daniels, from the same field of endeavor, discloses
wherein the processor further includes instructions which, when executed by the processor, cause the processor to provide a signal to control an amount of pressure applied to the tank based on one of the level of fluid in the tank and the volume of fluid in the tank (Par [0019]: A controller is connected to the top valve; The top valve is closed when the fluid level reaches a predetermined level in order to prevent over filling the container; Thus, by controlling the fill level in the container, the controller would also control the amount of pressure that is applied to the tank by virtue of the presence of the fluid in the tank).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Daniels such that the processor further includes instructions which, when executed by the processor, cause the processor to provide a signal to control an amount of pressure applied to the tank based on one of the level of fluid in the tank and the volume of fluid in the tank in order to prevent over pressurizing the tank by the tank having been over-filled.
Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Coggins in view of Ward, as applied to claim 1 above, and further in view of Job et al (US 20160116324 A1) (hereinafter Job)
Regarding Claim 16, Coggins and Ward teach the limitations of claim 1.
Coggins and Ward fails to teach
wherein the processor includes instructions which, when executed by the processor, cause the processor to determine the location of the tank and a truck carrying the tank
Job, from the same field of endeavor, discloses
wherein the processor includes instructions which, when executed by the processor, cause the processor to determine the location of the tank and a truck carrying the tank (Par [0034]: the ground station computer 308 may monitor the position of the control unit 106 and tank 102; Par [0028]: The wireless interface 114 of the control unit 106 can telemeter vehicle position data; Thus, the ground station computer 308 can monitor tank location and truck location)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Job such that the processor includes instructions which, when executed by the processor, cause the processor to determine the location of the tank and a truck carrying the tank in order to ensure the truck and tank are co-located. 
Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Coggins in view of Ward, as applied to claim 16 above, and further in view of Job.
Regarding Claim 17, Coggins, Ward, and Job teach the limitations of claim 16.
Coggins and Ward fail to teach
wherein the processor further includes instructions which, when executed by the processor, cause the processor to prepare a document that reports a quantity of fluid moved one of to and from a tanker at a location.
Job, from the same field of endeavor, discloses
wherein the processor further includes instructions which, when executed by the processor, cause the processor to prepare a document that reports a quantity of fluid moved one of to and from a tanker at a location (Par [0030]: Fill level measurements can be performed according to a schedule; Par [0031]: Fill level data is telemetered to the ground station computer 308; Par [0038]: The ground station computer calculates a measure of fuel volume in the tank; Par [0038]: The calculated measure may be read out and displayed; The examiner notes that since fill level measurements are performed according to a schedule, one would be able to observe a quantity of fluid move to the tanker as well as the quantity of fluid moved from the tanker according to the fluctuating fluid levels measured at each point in the schedule).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggins in view of Ward with Job such that wherein the processor further includes instructions which, when executed by the processor, cause the processor to prepare a document that reports a quantity of fluid moved one of to and from a tanker at a location in order to track the quantity of fluid in the tank at various points along the trucks route.
Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Job in view of Coggins, in view of Ward, and further in view of Klughart.
Regarding Claim 19, Job teaches
A tanker truck volume measurement system (Par [0022]: System for sensing liquid level in a tank mounted on a truck), comprising:
the processor that includes instructions (Par [0031]: The ground station computer corresponds to the processor) which, when executed by the processor, cause the processor to:
receive periodic fluid level measurements in the tank (Par [0030]: Fill level measurements can be performed according to a schedule; Par [0031]: Fill level data is telemetered to the ground station computer 308; Thus the ground station computer receives periodic fluid level measurements since the measurements are sent according to a schedule);
Job fails to teach
receive a unique identifier for a tank in position to be filled
correlate the level of fluid in the tank to a volume of fluid in the tank by referencing a strap chart prepared for the specific tank having its level sensed; and
provide a first indication to a tank filling operator when the tank is less than full by a volume of a fill hose; and
provide a second indication to the tank filling operator when the tank is full.
Coggins, from the same field of endeavor, discloses
correlate the level of fluid in the tank to a volume of fluid in the tank by referencing a strap chart prepared for the specific tank having its level sensed (Col 8, Lines 35-44: The strap chart can correlate a level with a volume)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Job with Coggins such as to correlate the level of fluid in the tank to a volume of fluid in the tank by referencing a strap chart prepared for the specific tank having its level sensed in order to ascertain the specific volume of fluid present in the tank.
Job and Coggins fail to teach
receive a unique identifier for a tank in position to be filled
provide a first indication to a tank filling operator when the tank is less than full by a volume of a fill hose; and
provide a second indication to the tank filling operator when the tank is full.
Ward, from the same field of endeavor, discloses
receive a unique identifier for a tank in position to be filled (Par [0026]: The computation module receives identification data indicative of the identity of the fuel tank)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Job in view of Coggins with Ward such as to receive a unique identifier for a tank in position to be filled in order for the fluid level in a specific tank to be ascertainable.
Job, Coggins, and Ward fail to teach
provide a first indication to a tank filling operator when the tank is less than full by a volume of a fill hose; and
provide a second indication to the tank filling operator when the tank is full.
Klughart, from the same field of endeavor, discloses
provide a first indication to a tank filling operator when the tank is less than full by a volume of a fill hose (Fig 7: Fuel level indicator 0706 has a needle that sweeps through a range of fill levels and thus when the tank is less than full by a volume of a fill hose); and
provide a second indication to the tank filling operator when the tank is full (Fig 7: Fuel level indicator 0706 has a needle that sweeps through a range of fill levels and thus would indicate when the tank is full).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Job in view of Coggins and Ward with Klughart such as to provide a first indication to a tank filling operator when the tank is less than full by a volume of a fill hose; and provide a second indication to the tank filling operator when the tank is full in order for the filling operator to be kept abreast of the rising fill level. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Job, Coggins, Ward, and Klughart, and further in view of Bayley et al. (US 20120260729 A1) (hereinafter Bayley).
Regarding Claim 20, Job, Coggins, Ward, and Klughart teach the limitations of claim 19.
Job, Coggins, Ward, and Klughart fail to teach
the first indication is illumination of a first colored light;
the second indication is illumination of a second colored light; and
the tank is full when the fluid in the tank reaches one of a desired level and a desired volume.
Klughart, from the same field of endeavor, discloses
the tank is full when the fluid in the tank reaches one of a desired level and a desired volume (Col 14, Line 16: Setting a “full” level; Col 14, Line 17: Filling the tank to the full level; Thus the tank is full when the fuel reaches the set “full” level).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Job in view of Coggins and Ward with Klughart such that the tank is full when the fluid in the tank reaches one of a desired level and a desired volume in order for the tank to not be filled above the users desired level that they deem to be full.
Job, Coggins, Ward, and Klughart fail to teach
the first indication is illumination of a first colored light;
the second indication is illumination of a second colored light;
Bayley, from the same field of endeavor, discloses
the first indication is illumination of a first colored light (Par [0037]: The LED 64 lights blue when the container is between 20% and 60% full; Thus, the LED 64 lights blue when the container is less than full by a volume of a fill hose);
the second indication is illumination of a second colored light (Par [0038]: The LED 64 lights green 96 when the container is between 60% and 100% full; The light will stay solid green even when the container is full and thus the LED 64 lights green when the container is full)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Job in view of Coggins, Ward, and Klughart with Bayley such that the first indication is illumination of a first colored light; the second indication is illumination of a second colored light in order to immediately discern when the desired fill level is about to be reached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861